IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DORAL MOON,                             : No. 23 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
DAUPHIN COUNTY,                         :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.